     Case: 5:18-cr-00094-PAG Doc #: 131 Filed: 01/10/19 1 of 2. PageID #: 1204



                            IN THE UNITED STATES DISTRICT COURT

                            FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )   CASE NO.: 5:18CR00094
                                                 )
               Plaintiff,                        )   JUDGE PATRICIA A. GAUGHAN
                                                 )
       v.                                        )
                                                 )
AUDREY J. GIBSON,                                )   DEFENDAN’T REQUEST TO FILE
                                                 )   SENTENCING MEMORANDUM
               Defendant.                        )   UNDER SEAL

       Now comes the defendant, by and through counsel, and hereby respectfully requests an

Order from this Honorable Court granting the instant request to file his sentencing memorandum

under seal. The grounds for this request are further set out in the attached memorandum.



                                                     /s/: Erik E. Jones
                                                     Erik E. Jones, Esq. (0075418)
                                                     137 South Main Street, Suite 102
                                                     The Delaware Building
                                                     Akron, Ohio 44308
                                                     Phone (234) 208-5020
                                                     Fax (234) 205-2687
                                                     erik@erikejoneslaw.com
                                                     Attorney for Defendant


                                       MEMORANDUM

       The defendant makes this request due to the sensitive and confidential information

contained in his sentencing memorandum. Additionally, the government does not object to this

motion. Lastly, the defendant maintains that the need for sealing outweighs the public interest in

this matter.
    Case: 5:18-cr-00094-PAG Doc #: 131 Filed: 01/10/19 2 of 2. PageID #: 1205




                                                      /s/: Erik E. Jones
                                                      Erik E. Jones, Esq. (0075418)
                                                      137 South Main Street, Suite 102
                                                      The Delaware Building
                                                      Akron, Ohio 44308
                                                      Phone (234) 208-5020
                                                      Fax (234) 205-2687
                                                      erik@erikejoneslaw.com
                                                      Attorney for Defendant



                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically on this 10th day of

January, 2019. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. mail. Parties may access this filing through the Court’s system.

                                                      Respectfully submitted,


                                                      /s/ Erik E. Jones
                                                      Erik E. Jones, Esq.
                                                      Attorney for Defendant
